OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Office of Disciplinary Counsel v. Stevens.
[Cite as Disciplinary Counsel v. Stevens (1993),       Ohio
St.3d      .]
Attorneys at law -- Misconduct -- Indefinite suspension --
      Reciprocal discipline for resigning from the Florida Bar
      in lieu of disciplinary proceedings with leave to seek
      readmission after ten years.
      (No. 93-1815 -- Submitted November 10, 1993 -- Decided
December 29, 1993.)
      On Certified Order of the Supreme Court of Florida, No.
79,905.
      Respondent, A. Karl Stevens, Jr. of Brandon, Florida,
Attorney Registration No. 0033114, has been admitted to the
practice of law in the state of Ohio. On August 27, 1992, the
Supreme Court of Florida granted respondent's petition whereby
he would resign as a Florida attorney in lieu of disciplinary
proceedings, with leave to seek readmission after ten years.
Under Florida Disciplinary Rule 3-7.12, a petitioner may resign
from the Florida Bar during the progress of disciplinary
proceedings if he files a petition for leave to resign
containing a statement of all past and pending disciplinary
actions and criminal proceedings against him. Under Gov. Bar
R. V 11(F), we may impose reciprocal discipline in Ohio.
      According to respondent's petition filed with the Supreme
Court of Florida, the Florida Bar Grievance Committee was
investigating respondent's failure to terminate his
representation of a client and to inform the client that he had
been suspended from the practice of law. Respondent's petition
also reported that respondent had pled guilty to one count of
uttering a forged instrument, a third degree felony; one count
of forgery, a third degree felony; and one count of grand
theft, a second degree felony. Respondent received a sentence
of two years community control followed by two years of
probation, with adjudication being withheld. Finally, the
petition stated that the Florida Supreme Court had imposed the
following disciplinary action on respondent: public reprimand
on July 17, 1986, for neglect; suspension for eighteen months
on June 4, 1990, for trust account violations, false
statements, conflict of interest and dishonesty, fraud, deceit,
or misrepresention; and suspension for three years followed by
probation consecutive with the eighteen-month suspension
imposed on June 4, 1990, for neglect and communication.
     The Office of Disciplinary Counsel filed a certified copy
of the Florida court's order with the Clerk of the Supreme
Court of Ohio on September 8, 1993. On September 9, 1993, we
ordered respondent to show cause why we should not impose
identical or comparable discipline in Ohio. Respondent replied
to the show cause order but has failed to show cause why we
should not impose reciprocal discipline.

     Geoffrey Stern, Disciplinary Counsel, and Alvin E.
Mathews, Assistant Disciplinary Counsel, for relator.
     A. Karl Stevens, Jr., pro se, for respondent.

     Per Curiam. Respondent's resignation from the Florida Bar
was disciplinary in nature. Accordingly, we indefinitely
suspend respondent from the practice of law in Ohio, effective
August 27, 1992. This court will not entertain respondent's
petition for reinstatement in Ohio until he submits proof of
his readmission to the practice of law in Florida. Costs taxed
to respondent.

                                       Judgment accordingly.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.